 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 1:19-po-00105-SAB
Plaintiff, ORDER TO REFUND PAYMENT TO
DEFENDANT
Vv.
ASLANYAN HENRIK,
Defendant.

 

 

 

On July 31, 2019, a citation was filed in this action which charged Defendant Ashlayan
Henrik with a violation of 36 C.F.R. § 261.8(a) and Cal. Admin. Code tit. 14, § 2.00, Fishing
with Two or More Poles. (ECF No. 1.) On August 15, 2019, the Government dismissed the
charges against Defendant. On August 16, 2019, Defendant paid the fine of $330.00. (ECF No.
3.) As the citation has been dismissed, Defendant shall be refunded the payment of $330.00.

Accordingly, IT IS HEREBY ORDERED that Aslanyan Henrik be refunded the payment
of three hundred thirty dollars ($330.00).

IT IS SO ORDERED.

   

Dated: August 22, 2019

 

\
STANVEY A. BOONE
ited States Magistrate Judge

 

 

 
